Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Objections to the drawing are withdrawn due to Applicant's amendment of the drawings. Objections to Claims 1, 3-5, 13, 16-21 are withdrawn due to Applicant's amendment of the claim. Regarding the rejection of Claims 1-22 under 35 U.S.C. 112(b), the rejection is withdrawn due to Applicant's amendments of the claim. Regarding the rejection of claims 4, 8-9, 19  under 35 U.S.C. 112(b), Applicant’s arguments are persuasive and the rejection is subsequently withdrawn.

Allowable Subject Matter
Claim 1-10, 13-22 are allowed. 
Claims 11-12 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Särkkä et al., “Phase-Based UHF RFID Tracking With Nonlinear Kalman Filtering and Smoothing,” IEEE Sensor J., Vol 12, No. 5, 2012 (hereinafter Särkkä), McCorkle, US 20140313071 (hereinafter McCorkle), and Koorapaty et al., CA 2313485 (hereinafter Koorapaty) teaches the following:
Regarding claim 1, Särkkä teaches A locating method for localizing at least one object using wave-based signals(e.g. “an UHF RFID location tracking system, which is based on measuring the phases of backscattered signals from RFID tag”, see abstract) the method comprising: 
a wave field emanates from the object to be localized and the wave field emanating from the object is received by a plurality N receivers (e.g. “The location sensing system consists of spatially distributed RFID reader antennas (i.e. a plurality N receivers) in known locations. Each antenna measures the complex response of the tag (phase and amplitude of the modulated backscatter (i.e. a wave field emanates from the object to be localized)). When the tag moves relative to the antennas, its position is solved using a state space model for the target “, see page 905, left column section II. Location Sensing System, see also Fig. 2); 
at least one measurement signal is formed in each receiver that depends on the spatial and temporal distribution of the wave field and whose phase progression is characteristically influenced by the signal time of flight from the object to the respective receiver (e.g. page 905, paragraph II.A; the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (distance) between the radio tag and the antenna, see equation (1)),
 wherein phase values for each of the at least two measurement signals are taken as measured phase values for the position localization  (e.g. page 905, paragraph II.A; the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (distance) between the radio tag and the antenna, see equation (1) where an RFID tag, whose position at a time t is p an RFID tag, whose position at a time is p(t)), and 
wherein the current position of the object to be localized is determined at the time k by a comparison of at least one linear combination of the measured phase values with at least one linear combination of the associated hypothetical phase values that result from the transmitter or receiver distance or distances and while using a recursive filter or estimator (e.g. page 905, paragraph II.B; an assumed start position based on the calculated distance between the radio label and the antenna is used, which corresponds to a hypothetical instantaneous phase; see equations (5) and (6), and using a recursive filter/estimator, the position at time k of the object that is to be located is determined on page 906, section II. D and E,  the current position is determined from all of the instantaneous phases using an extended Kalman filter (which is by definition recursive), equations (16) and (17)).  
Särkkä further teaches wherein the phase values of at least one antenna are evaluated with associated signal time of flight differences for the recursive position estimate of an object (e.g. page 906 section II.E teaches the recursive position estimate evaluate with phase and equation 1 teaches the instantaneous phase of the modulated radio tag response is dependent on the signal propagation time (i.e. time or flight) (distance) between the radio tag and the antenna). But Särkkä does not explicitly teach using an antenna pair or the sums and/or differences of the phase values measured by at least one antenna pair are evaluated together with the measured phase values' associated signal time of flight differences for the recursive position estimate of an object.
 McCorkle teaches at least one antenna pair (e.g. paragraph [0057], “a transmitter antenna configured to transmit the power-modified transmission pulses toward a reflective object; a receiver antenna configured to receive a plurality of base reflected pulses at differing base reflected powers”). However McCorkle does not teach the sums and/or differences of the phase values measured by at least one antenna pair are evaluated together with the measured phase values' associated signal time of flight differences.
Koorapaty teaches wherein the sums and/or differences of the phase values measured by at least one antenna pair (e.g. see page 10 lines 15-19) and associated signal time of flight differences  (e.g. see page 10 lines 20-27). However Koorapaty does not teach wherein the sums and/or differences of the phase values measured by at least one antenna pair are evaluated together with the measured phase values' associated signal time of flight differences for the recursive position estimate of an object (emphasis underlined). Additionally, there is not sufficient motivation to combine Koorapaty with the invention of Särkkä.
The prior art fails to anticipate or render obvious a locating method for localizing at least one object using wave- based signals, the method comprising: wherein the current position of the object to be localized is determined at the time k by a comparison of at least one linear combination of the measured phase values with at least one linear combination of the associated hypothetical phase values that result from the transmitter or receiver distance or distances and while using a recursive filter or recursive estimator, and wherein the sums and/or differences of the phase values measured by at least one antenna pair are evaluated together with the measured phase values' associated signal time of flight differences for the recursive position estimate of an object in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-22 also distinguish over the prior art for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862